UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1411



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES THERON RECTOR,

                                             Claimant - Appellant,

          and


$5,555.00 IN US CURRENCY; 4012 WOODRUFF ROAD,
Woodruff, SC, sued as One Parcel of Real
Estate designated as Tracts 1 and 2, located
at 4012 Woodruff Road, Highway 146, near the
city of Woodruff in the county of Spartanburg
with all improvements thereon and with all
rights and easements appertaining,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-97-2453-7)


Submitted:   November 5, 1998          Decided:     November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James Theron Rector, Appellant Pro Se. Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina;
Margaret Anne O’Donnell, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Theron Rector appeals the district court’s order denying

his motion for reconsideration of the district court’s grant of

summary judgment in the Government’s civil forfeiture action. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Rector, No. CA-97-2453-7 (D.S.C.

Jan. 7, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED



                                2